DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-18, 20-27 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9, 12, 14, 15, 17-22 and 24 of U.S. Patent No. 11,108,526 (hereinafter Patent '526) in view of Park et al. US 2019/0028913 (hereinafter Park).

Regarding claims 1, 15, 24 and 30 of the instant application (IA), claims 1, 9, 17 and 20 of Patent  '526 claims substantially similar claim features regarding the determination of both the BLER and the resource allocation pattern of CSI-RS and further transmission of the CSI-RS using the resource allocation pattern, but it does not claim wherein the determination is performed by the base station instead of the UE and that the resource allocation pattern indicates time resources to be used for transmitting the CSI-RS wherein the indication is a specific indication of the time resources.
However, Park teaches wherein the operations are performed by the base station/eNB and that the resource allocation pattern indicates time resources to be used for transmitting the CSI-RS (Specific resources are indicated in Park for the transmission of CSI-RS, as Park teaches wherein the CSI-RS transmission pattern may be indicated as repeated CSI-RS transmissions with a period of an integer multiple of one subframe or transmitted with a specific transmission pattern (Park, ¶142). Additionally, the eNB may notify "information of a CSI-RS to a UE in its own cell, the information of the time-frequency in which the CSI-RS for each antenna port is mapped should be notified. Particularly, the information includes the subframe numbers on which the CSI-RS is transmitted, the period of the CSI-RS being transmitted, the subframe offset in which the CSI-RS is transmitted, the OFDM symbol number in which the CSI-RS RE of a specific antenna is transmitted..." (Park, ¶146), [Park, ¶142 and ¶146]). Additionally, Park in Figure 17, discloses a base station (eNB) 1710 comprising a memory 1712 storing a set of instructions as various pieces of information for driving the processor 1711 as per ¶336 and also notes that this may be  implemented using one or more application-specific integrated circuits (ASICs), digital signal processors (DSPs), digital signal processing devices (DSPDs), programmable logic devices (PLDs), field programmable gate arrays (FPGAs), processors, controllers, microcontrollers and/or microprocessors.  In the case of an implementation by firmware or software, an embodiment of these structural aspects of Park may be implemented in the form of software code stored in memory and driven by a processor. The memory may be located inside or outside the processor, and may exchange data with the processor through a variety of known means [Park, Fig. 17, ¶338, ¶340-¶341].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Sun, indicating the ability to report CQI indexes from a UE for indicating the channel state to be determined by a Base Station/eNB transmitting the CSI-RS signals via a resource allocation pattern for the CSI-RS to the UE, with the teachings of Park, indicating that the resource allocation pattern for the CSI-RS transmission the the UE may be indicated by the Base Station/eNB to the UE as particular time resources used to transmit the CSI-RS. The resulting benefit would have been the ability to optimize reception by the UE of the CSI-RS patterns through time resource synchronization between the Base Station/eNB to quickly determine channel state conditions for establishing downlink communications to the UE.

Regarding claims 2, 16 and 25 of the IA, claims 2 and 18 of Patent '526, claims substantially similar features of the resource allocation pattern indicating more resources for the CSI-RS when the BLER target is lower, or wherein the resource allocation pattern indicates fewer resources for the CSI-RS when the BLER target is higher.

Regarding claims 3, 17 and 26 of the IA, claims 3 and 19 of Patent '526 claims substantially similar features of the resource allocation pattern indicates that the CSI-RS are to be transmitted more frequently when the BLER target is lower, or wherein the resource allocation pattern indicates that the CSI-RS are to be transmitted less frequently when the BLER target is higher.

Regarding claims 4, 18 and 27 of the IA, claims 4 and 20 of Patent '526 claims substantially similar features of the resource allocation pattern indicates that the CSI-RS are to be transmitted on a larger number of frequencies when the BLER target is lower, or wherein the resource allocation pattern indicates that the CSI-RS are to be transmitted on a smaller number of frequencies when the BLER target is higher.

Regarding claim 5 of the IA, claims 24 of Patent '526 claims substantially similar features of the smaller number of bits includes less than five bits.

Regarding claims 7, 20 and 29 of of the IA, claim 5 of Patent '526 claims substantially similar features of the CSI-RS includes at least one of: a non-zero power (NZP) CSI-RS, an interference measurement resource (IMR), or some combination thereof.

Regarding claims 8 and 21 of the IA, claim 6 of Patent '526  claims substantially similar features of the resource allocation pattern is determined based at least in part on a table, stored in memory of the base station, that indicates a mapping between a plurality of BLER targets and a corresponding plurality of resource allocation patterns.

Regarding claims 9 and 22 of the IA, claim 21 of Patent '526 claims substantially similar features of determining a number of bits to be used to indicate a channel quality indicator (CQI) index based at least in part on the BLER target; receive the CQI index based at least in part on transmitting the CSI-RS; and decode the CQI index based at least in part on the determined number of bits.

Regarding claim 10 of the IA, claim 12 of Patent '526 claims substantially similar features of wherein the number of bits is determined based at least in part on a table, stored in the memory of the base station, that indicates a mapping between a plurality of BLER targets and a corresponding plurality of number of bits to be used to indicate the CQI index.
 
Regarding claims 11 and 23 of the IA, claims 9 and 22 of Patent '526 claims substantially similar features of determining a reporting timeline associated with reporting the CQI report based on BLER targets and the monitoring/receiving for/of the CQI report according to the reporting timeline.

Regarding claim 12 of the IA, claim 14 of Patent '526 claims substantially similar features of the reporting timeline is a longer timeline when the BLER target is lower, or wherein the reporting timeline is a shorter timeline when the BLER target is higher.

Regarding claim 13 of the IA, claim 15 of Patent '526 claims substantially similar features of the reporting timeline is determined based at least in part on a table that indicates a mapping between a plurality of BLER targets and a corresponding plurality of reporting timelines.

Regarding claim 14 of the IA, claim 15 of Patent '526 claims substantially similar features of the wherein the table is stored in the memory.

Claims 6, 19 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1,9 and 20 of U.S. Patent No. 11,108,526 (hereinafter Patent '526), in view of Park as applied to claims 1, 15 and 24 respectively above, and further in view of Soldani et al. US 2004/00110521 (hereinafter Soldani).

Regarding claims 6, 19 and 28 of the IA, claims 1, 9 and 20 of Patent '526 claims substantially similar features but not that the transmission is performed with a higher transmission power when the BLER target is lower, or wherein the CSI-RS are transmitted with a lower transmission power when the BLER target is higher.
However, Soldani teaches wherein the transmission is performed with a higher transmission power when the BLER target is lower, or wherein the CSI-RS are transmitted with a lower transmission power when the BLER target is higher [Soldani, 64].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the claims of Patent '526 claiming a method and apparatus/system of receiving reference signals to determine/adjust communication parameters to meet a target BLER, with the teachings of Soldani indicating that the transmissions are performed with a lower transmission power when the BLER target is higher. The resulting benefit of the combination would have been the ability to conserve power resources.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the smaller number of bits” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8, 10, 15-18, 21, 24-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. US 2015/0288483 (hereinafter Sun), in view of Park et al. US 2019/0028913 (hereinafter Park).

Regarding claim 1, Sun teaches a base station for wireless communication (Sun teaches an eNB, interpreted as the claimed base station for wireless communication [¶43, Lines 18-22]), comprising: 
a memory; and one or more processors, coupled to the memory (The disclosure of the eNB in ¶43 of Sun, which is a type of base station, inherently discloses a memory and processor which are both native to a standard eNB), configured to: 
determine a block error rate (BLER) target for communications associated with the base station;
(The eNB of Sun may determine that there is a BLER (such as 10%) that will be the largest rate,
interpreted as the claimed BLER target, when performing Selection of the reference signal pattern [Sun, ¶43, Lines 18-25])
 	determine at least a resource allocation pattern for transmission of channel state information reference signals (CSI-RS) based at least in part on the BLER target; and
(Sun teaches wherein the reference signal pattern is the CSI-RS resource pattern determined by the eNB and signaled/scheduled by the eNB in ¶42, Lines 1 - ¶43, Lines 7 & 26-28, Sun teaches wherein the resource allocation pattern for transmission of CSI-RS is based at least in part on BLER target by disclosing that the eNB searches for the optimal reference signal pattern using selection criteria of a BLER not larger than 10% as its BLER target [Sun, ¶42, Lines 1-2 & ¶43, Lines 1-7 & 18-25]), wherein the resource allocation pattern indicates time resources to be used for transmitting the CSI-RS (Sun indicates that the (CSI-RS) reference signal patterns shown in Sun, ¶59-¶60, Table 3 as P1 and P2 use different time-domain density, this indicates that time resources in general are used for transmitting the CSI-RS)
transmit the CSI-RS using at least the resource allocation pattern (Sun in ¶64-¶66 teaches that the eNB's communication module is configured to transmit/communicate using the reference signal pattern, wherein the reference signal pattern as indicated above by Sun, in ¶43, Lines 1-7, are CSI-RS resource patterns [Sun, ¶43 and ¶64-¶66]), but it does not teach wherein the resource allocation pattern indicates time resources to be used for transmitting the CSI-RS wherein the indication is a specific indication of the time resources.
 However, Park teaches wherein the resource allocation pattern indicates time resources to be used for transmitting the CSI-RS (Specific resources are indicated in Park for the transmission of CSI-RS, as Park teaches wherein the CSI-RS transmission pattern may be indicated as repeated CSI-RS transmissions with a period of an integer multiple of one subframe or transmitted with a specific transmission pattern (Park, ¶142). Additionally, the eNB may notify "information of a CSI-RS to a UE in its own cell, the information of the time-frequency in which the CSI-RS for each antenna port is mapped should be notified. Particularly, the information includes the subframe numbers on which the CSI-RS is transmitted, the period of the CSI-RS being transmitted, the subframe offset in which the CSI-RS is transmitted, the OFDM symbol number in which the CSI-RS RE of a specific antenna is transmitted..." (Park, ¶146), [Park, ¶142 and ¶146]). Additionally, Park in Figure 17, discloses a base station (eNB) 1710 comprising a memory 1712 storing a set of instructions as various pieces of information for driving the processor 1711 as per ¶336 and also notes that this may be  implemented using one or more application-specific integrated circuits (ASICs), digital signal processors (DSPs), digital signal processing devices (DSPDs), programmable logic devices (PLDs), field programmable gate arrays (FPGAs), processors, controllers, microcontrollers and/or microprocessors.  In the case of an implementation by firmware or software, an embodiment of these structural aspects of Park may be implemented in the form of software code stored in memory and driven by a processor. The memory may be located inside or outside the processor, and may exchange data with the processor through a variety of known means [Park, Fig. 17, ¶338, ¶340-¶341].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Sun, indicating the ability to report CQI indexes from a UE for indicating the channel state to be determined by a Base Station/eNB transmitting the CSI-RS signals via a resource allocation pattern for the CSI-RS to the UE, with the teachings of Park, indicating that the resource allocation pattern for the CSI-RS transmission the UE may be indicated by the Base Station/eNB to the UE as particular time resources used to transmit the CSI-RS. The resulting benefit would have been the ability to optimize reception by the UE of the CSI-RS patterns through time resource synchronization between the Base Station/eNB to quickly determine channel state conditions for establishing downlink communications to the UE.

Regarding claim 15, Sun teaches a method of wireless communication performed by a base station (Sun teaches an eNB, interpreted as the claimed base station for wireless communication [¶43, Lines 18-22]), comprising: determining a block error rate (BLER) target for communications associated with the base station;
(The eNB of Sun may determine that there is a BLER (such as 10%) that will be the largest rate, interpreted as the claimed BLER target, when performing Selection of the reference signal pattern [Sun, ¶43, Lines 18-25]) 
determining at least a resource allocation pattern for transmission of channel state information reference signals,
(CSI-RS) based at least in part on the BLER target,  (Sun teaches wherein the reference signal pattern is the CSI-RS resource pattern determined by the eNB and signaled/scheduled by the eNB in ¶42, Lines 1 - ¶43, Lines 7 & 26-28, Sun teaches wherein the resource allocation pattern for transmission of CSI-RS is based at least in part on BLER target by disclosing that the eNB searches for the optimal reference signal pattern using selection criteria of a BLER not larger than 10% as its BLER target [Sun, ¶42, Lines 1-2 & ¶43, Lines 1-7 & 18-25]) 
wherein the resource allocation pattern indicates time resources to be used for transmitting the CSI-RS; and 
 (Sun indicates that the (CSI-RS) reference signal patterns shown in Sun, ¶59-¶60, Table 3 as P1 and P2 use different time-domain density, this indicates that time resources in general are used for transmitting the CSI-RS.)
transmitting the CSI-RS using at least the resource allocation pattern.
(Sun in ¶64-¶66 teaches that the eNB's communication module is configured to transmit/communicate using the reference signal pattern, wherein the reference signal pattern as indicated above by Sun, in ¶43, Lines 1-7, are CSI-RS resource patterns [Sun, ¶43 and ¶64-¶66]), but it does not teach wherein the resource allocation pattern indicates time resources to be used for transmitting the CSI-RS wherein the indication is a specific indication of the time resources.
 However, Park teaches wherein the resource allocation pattern indicates time resources to be used for transmitting the CSI-RS (Specific resources are indicated in Park for the transmission of CSI-RS, as Park teaches wherein the CSI-RS transmission pattern may be indicated as repeated CSI-RS transmissions with a period of an integer multiple of one subframe or transmitted with a specific transmission pattern (Park, ¶142). Additionally, the eNB may notify "information of a CSI-RS to a UE in its own cell, the information of the time-frequency in which the CSI-RS for each antenna port is mapped should be notified. Particularly, the information includes the subframe numbers on which the CSI-RS is transmitted, the period of the CSI-RS being transmitted, the subframe offset in which the CSI-RS is transmitted, the OFDM symbol number in which the CSI-RS RE of a specific antenna is transmitted..." (Park, ¶146), [Park, ¶142 and ¶146]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Sun, indicating the ability to report CQI indexes from a UE for indicating the channel state to be determined by a Base Station/eNB transmitting the CSI-RS signals via a resource allocation pattern for the CSI-RS to the UE, with the teachings of Park, indicating that the resource allocation pattern for the CSI-RS transmission the UE may be indicated by the Base Station/eNB to the UE as particular time resources used to transmit the CSI-RS. The resulting benefit would have been the ability to optimize reception by the UE of the CSI-RS patterns through time resource synchronization between the Base Station/eNB to quickly determine channel state conditions for establishing downlink communications to the UE.

Regarding claim 24, Sun teaches a non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising: 
one or more instructions that, when executed by one or more processors of a base station, cause the base station (Indicated by the flowchart comprising operations for execution by the base station/ eNB, wherein the typical base station/eNB comprise memory and program instructions for performing the operations of the flowchart) to: 
determine a block error rate (BLER) target for communications associated with the base station; 
(The eNB of Sun may determine that there is a BLER (such as 10%) that will be the largest rate, interpreted as the claimed BLER target, when performing Selection of the reference signal pattern [Sun, ¶43, Lines 18-25])
determine at least a resource allocation pattern for transmission of channel state information reference signals (CSI-RS) based at least in part on the BLER target (Sun teaches wherein the reference signal pattern is the CSI-RS resource pattern determined by the eNB and signaled/scheduled by the eNB in ¶42, Lines 1 - ¶43, Lines 7 & 26-28, Sun teaches wherein the resource allocation pattern for transmission of CSI-RS is based at least in part on BLER target by disclosing that the eNB searches for the optimal reference signal pattern using selection criteria of a BLER not larger than 10% as its BLER target [Sun, ¶42, Lines 1-2 & ¶43, Lines 1-7 & 18-25]), wherein the resource allocation pattern indicates time resources to be used for transmitting the CSI-RS (Sun indicates that the (CSI-RS) reference signal patterns shown in Sun, ¶59-¶60, Table 3 as P1 and P2 use different time-domain density, this indicates that time resources in general are used for transmitting the CSI-RS); and 
transmit the CSI-RS using at least the resource allocation pattern (Sun in ¶64-¶66 teaches that the eNB's communication module is configured to transmit/communicate using the reference signal pattern, wherein the reference signal pattern as indicated above by Sun, in ¶43, Lines 1-7, are CSI-RS resource patterns [Sun, ¶43 and ¶64-¶66]), but it does not teach wherein the resource allocation pattern indicates time resources to be used for transmitting the CSI-RS wherein the indication is a specific indication of the time resources.
 However, Park teaches wherein the resource allocation pattern indicates time resources to be used for transmitting the CSI-RS (Specific resources are indicated in Park for the transmission of CSI-RS, as Park teaches wherein the CSI-RS transmission pattern may be indicated as repeated CSI-RS transmissions with a period of an integer multiple of one subframe or transmitted with a specific transmission pattern (Park, ¶142). Additionally, the eNB may notify "information of a CSI-RS to a UE in its own cell, the information of the time-frequency in which the CSI-RS for each antenna port is mapped should be notified. Particularly, the information includes the subframe numbers on which the CSI-RS is transmitted, the period of the CSI-RS being transmitted, the subframe offset in which the CSI-RS is transmitted, the OFDM symbol number in which the CSI-RS RE of a specific antenna is transmitted..." (Park, ¶146), [Park, ¶142 and ¶146]). Additionally, Park in Figure 17, discloses a base station (eNB) 1710 comprising a memory 1712 storing a set of instructions as various pieces of information for driving the processor 1711 as per ¶336 and also notes that this may be  implemented using one or more application-specific integrated circuits (ASICs), digital signal processors (DSPs), digital signal processing devices (DSPDs), programmable logic devices (PLDs), field programmable gate arrays (FPGAs), processors, controllers, microcontrollers and/or microprocessors.  In the case of an implementation by firmware or software, an embodiment of these structural aspects of Park may be implemented in the form of software code stored in memory and driven by a processor. The memory may be located inside or outside the processor, and may exchange data with the processor through a variety of known means [Park, Fig. 17, ¶338, ¶340-¶341].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Sun, indicating the ability to report CQI indexes from a UE for indicating the channel state to be determined by a Base Station/eNB transmitting the CSI-RS signals via a resource allocation pattern for the CSI-RS to the UE, with the teachings of Park, indicating that the resource allocation pattern for the CSI-RS transmission the UE may be indicated by the Base Station/eNB to the UE as particular time resources used to transmit the CSI-RS. The resulting benefit would have been the ability to optimize reception by the UE of the CSI-RS patterns through time resource synchronization between the Base Station/eNB to quickly determine channel state conditions for establishing downlink communications to the UE.

Regarding claim 30, Sun teaches an apparatus for wireless communication (Sun teaches an eNB, interpreted as the claimed base station for wireless communication [¶43, Lines 18-22]), comprising: 
means for determining a block error rate (BLER) target for communications associated with the base station (The eNB of Sun may determine that there is a BLER (such as 10%) that will be the largest rate, interpreted as the claimed BLER target, when performing Selection of the reference signal pattern [Sun, ¶43, Lines 18-25]);
means for determining at least a resource allocation pattern for transmission of channel state information reference signals (CSI-RS) based at least in part on the BLER target, wherein the resource allocation pattern indicates time resources to be used for transmitting the CSI-RS (Sun indicates that the (CSI-RS) reference signal patterns shown in Sun, ¶59-¶60 and ¶65, Table 3 as P1 and P2 use different time-domain density, this indicates that time resources in general are used for transmitting the CSI-RS using the index determination module); and 
means for transmitting the CSI-RS using at least the resource allocation pattern (Sun in ¶64-¶66 teaches that the eNB's communication module is configured to transmit/communicate using the reference signal pattern, wherein the reference signal pattern as indicated above by Sun, in ¶43, Lines 1-7, are CSI-RS resource patterns [Sun, ¶43 and ¶64-¶66]), but it does not teach wherein the resource allocation pattern indicates time resources to be used for transmitting the CSI-RS wherein the indication is a specific indication of the time resources.
 However, Park teaches wherein the resource allocation pattern indicates time resources to be used for transmitting the CSI-RS (Specific resources are indicated in Park for the transmission of CSI-RS, as Park teaches wherein the CSI-RS transmission pattern may be indicated as repeated CSI-RS transmissions with a period of an integer multiple of one subframe or transmitted with a specific transmission pattern (Park, ¶142). Additionally, the eNB may notify "information of a CSI-RS to a UE in its own cell, the information of the time-frequency in which the CSI-RS for each antenna port is mapped should be notified. Particularly, the information includes the subframe numbers on which the CSI-RS is transmitted, the period of the CSI-RS being transmitted, the subframe offset in which the CSI-RS is transmitted, the OFDM symbol number in which the CSI-RS RE of a specific antenna is transmitted..." (Park, ¶146), [Park, ¶142 and ¶146]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Sun, indicating the ability to report CQI indexes from a UE for indicating the channel state to be determined by a Base Station/eNB transmitting the CSI-RS signals via a resource allocation pattern for the CSI-RS to the UE, with the teachings of Park, indicating that the resource allocation pattern for the CSI-RS transmission the UE may be indicated by the Base Station/eNB to the UE as particular time resources used to transmit the CSI-RS. The resulting benefit would have been the ability to optimize reception by the UE of the CSI-RS patterns through time resource synchronization between the Base Station/eNB to quickly determine channel state conditions for establishing downlink communications to the UE.

Regarding claims 2, 16 and 25, Sun, in view of Park teaches the base station of claim 1, the method of claim 15 and the non-transitory computer-readable medium of claim 24, wherein the resource allocation pattern indicates more resources for the CSI-RS when the BLER target is lower, or wherein the resource allocation pattern indicates fewer resources for the CSI-RS when the BLER target is higher (Sun, Figures 1-2, ¶38 (reference signal resources are indicated to be higher or lower corresponding to the relative higher or lower BLER target)).

Regarding claims 3, 17 and 26, Sun, in view of Park teaches the base station of claim 1, the method of claim 15 and the non-transitory computer-readable medium of claim 24, wherein the resource allocation pattern indicates that the CSI-RS are to be transmitted more frequently when the BLER target is lower, or wherein the resource allocation pattern indicates that the CSI-RS are to be transmitted less frequently when the BLER target is higher. [Sun, ¶36 (In a scenario with a poor channel, such as low SINR or high Doppler shift, the channel estimation performance may be enhanced with high-density reference signal)]

Regarding claims 4, 18 and 27, Sun, in view of Park teaches the base station of claim 1, the method of claim 15 and the non-transitory computer-readable medium of claim 24, wherein the resource allocation pattern indicates that the CSI-RS are to be transmitted on a larger number of frequencies when the BLER target is lower, or wherein the resource allocation pattern indicates that the CSI-RS are to be transmitted on a smaller number of frequencies when the BLER target is higher [Sun, Figures 1-2, ¶38; The lower BLER of 10% is achievable in Figure 2 which contains fewer reference signals].

Regarding claims 8 and 21, Sun, in view of Park teaches the base station of claim 1 and the method of claim 15, wherein the resource allocation pattern is determined based at least in part on a table, stored in memory of the base station, that indicates a mapping between a plurality of BLER targets and a corresponding plurality of resource allocation patterns.
[Sun, ¶13 and ¶54 (The MCPS look-up table configures the modulation scheme and/or modulation order and the TBS according to a channel estimation performance corresponding to a quantified channel condition and reference signal pattern to satisfy the minimum requirement limitation of Block Error Rate (BLER)), further mappings between the BLER targets and the resource allocation patterns are an obvious variation of the teachings of Sun attributed to a repetition of parts taught by Sun].

Regarding claim 10, Sun, in view of Park teaches the base station of claim 1, wherein the number of bits is determined based at least in part on a table, stored in the memory of the base station, that indicates a mapping between a plurality of BLER targets and a corresponding plurality of number of bits to be used to indicate the CQI index.
[Sun, ¶13 and ¶54 (The MCPS look-up table configures the modulation scheme and/or modulation order and the TBS according to a channel estimation performance corresponding to a quantified channel condition and reference signal pattern to satisfy the minimum requirement limitation of Block Error Rate (BLER)), further mappings between the BLER targets and the resource allocation patterns are an obvious variation of the teachings of Sun attributed to a repetition of parts taught by Sun].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sun, in view of Park as applied to claim 1 above, and further in view of Yang et al. US 2015/0016553 (hereinafter Yang).

Regarding claim 5, the combination of Sun, in view of Park teaches the base station of claim 1, wherein the smaller number of bits includes less than five bits (While Sun does teach wherein the CQI index in the Table 1 corresponds to a value of any integer within the range of 0-15, which is reported to the eNB in Sun ¶30/Table 1, which is a kin to the teachings of the Applicant's Specification as filed 8/21/2021, which recites that "... process 1000 may include transmitting the CQI index using the number of bits... the UE... may transmit the CQI index using the number of bits..." and "... the smaller number of bits includes less than five bits...",) Sun does not explicitly show how the CQI index values 0-15 of Table 1 may be represented using bit values.
However, Yang teaches wherein the CQI index in the table for existing protocols may be represented by a number of bits less than 5, specifically the number of bits may be 4 to represent a CQI value of 16 indexes (values in the range of 0-15) as indicated in Table 1 [Yang, ¶28 & ¶32-¶33].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Sun, in view of Park, indicating the CQI index existing in a table which corresponds to a value represented an integer in decimal form in a range between 0-15 to be reported to by a UE to a eNB, with the teachings of Yang, indicating that the CQI index in a table of existing protocols may be represent as a value in binary form instead of as a integer in decimal form while only comprising 4 bits. The resulting benefit would have been the ability to utilize the native binary communications read by the computer processing devices at the eNB and terminal to exchange only the amount of information necessary to indicate the CQI value (4-bits in this case) for the 16 possible CQI values ranging from 0-15 without tying up or consuming more communication and processing resources required to perform the communication.

 Claims 6, 19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, in view of Park as applied to claim 1, 15 and 24 respectively above, and further in view of Soldani et al. US 2004/00110521 (hereinafter Soldani).

Regarding claims 6, 19 and 28, Sun, in view of Park teaches the base station of claim 1, method of claim 15 and the non-transitory computer-readable medium of claim 24, wherein the CSI-RS are transmitted [Sun, ¶43], but not that the transmission is performed with a higher transmission power when the BLER target is lower, or wherein the CSI-RS are transmitted with a lower transmission power when the BLER target is higher.
However, Soldani teaches wherein the transmission is performed with a higher transmission power when the BLER target is lower, or wherein the CSI-RS are transmitted with a lower transmission power when the BLER target is higher [Soldani, 64].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Sun, in view of Park, indicating a method and system of receiving reference signals to determine and adjust communication parameters to meet a target BLER, with the teachings of Soldani indicating that the transmissions are performed with a lower transmission power when the BLER target is higher. The resulting benefit of the combination would have been the ability to conserve power resources.

Claims 7, 20 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, in view of Park as applied to claims 1, 15 and 24 respectively above, and further in view of Krishnamurthy et al. US 2011/0110251 (hereinafter Kris).

Regarding claims 7, 20 and 29, Sun, in view of Park teaches the base station of claim 1, the method of claim 15 and the non-transitory computer-readable medium of claim 24, wherein the CSI-RS pattern is determined, but it does not teach wherein there is included an interference measurement resource.
However, Kris teaches wherein there is an interference measurement resource to be taken of the channel to determine the current channel quality [Kris, 53].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Sun, in view of Park , indicating a method and system of receiving reference signals to determine and adjust communication parameters to meet a target BLER, with the teachings of Kris indicating that the interference measurement resources may be taken of the channel to determine the channel quality. The resulting benefit of the combination would have been the ability to increase the effectiveness of determining channel quality by obtaining more metrics.

Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, in view of Park as applied to claims 1 and 15 respectively above, and further in view of Yasukawa et al. US 2020/0169902 (Yasu).

Regarding claims 9, 11, 22 and 23, Sun, in view of Park teaches the base station of claim 1 and the method of claim 15, wherein the one or more processors are further configured to:
determine a channel quality indicator (CQI) index based at least in part on the BLER target [Sun, Table 1, ¶30 & ¶43, Lines 18-25]], but it does not teach determining a number of bits to indicate the CQI index.
However, Yasu teaches determine a number of bits to be used to indicate a channel quality indicator (CQI) index based at least in part on the BLER target [Yasu 137-938 (# of bits for the CQI is based on the block error rate)];
receive the CQI index based at least in part on transmitting the CSI-RS [Yasu 4] 41-9142 (the user equipment UE calculates the CQI measures a radio channel state (for example, SINR) by using a received CSI reference resource included in the downlink signal from the base station eNB, and calculates the CQI on the basis of the radio channel state that is measured for communicating back to the eNB.)]; and 
decode the CQI index based at least in part on the determined number of bits [41-43 and 453 (the user equipment UE operates to report any one CQI index among "0" to "6" to the base station eNB. These CQI reports are received and processed (decoded) by the base station to determine the recognized modulation mode and code rate for the PDSCH)].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Sun, in view of Park, indicating a method and system of receiving reference signals to determine channel quality and adjust communication parameters to meet a target BLER, with the teachings of Yasu which teaches determining a number of bits to indicate CQI. The resulting benefit of the combination would have been the ability to reduce the amount of overhead/transmission resources required to communicate CQI reports.

Regarding claims 11 and 23, Sun, in view of Park teaches the base station of claim 1 and the method of claim 15, wherein the one or more processors are further configured to: report a CQI based at least in part on a BLER target, wherein the CQI report is received based at least in part on transmitting the CSI-RS [Sun, Table 1, ¶30 & ¶43, Lines 18-25]; but it does not teach the reporting timeline.
However, Yasu teaches to determine a reporting timeline, associated with reporting a channel quality indicator (CQI) report, based at least in part on the BLER target; and monitor for the CQI report according to the reporting timeline, wherein the CQI report is received based at least in part on transmitting the CSI-RS. 
(Yasu teaches that the period of reporting the CQI index based on BLER limit for the CSI received is established which is interpreted as the claimed determining of a reporting timeline for the CQI based on a BLER target and monitoring for the CQI report according to the reporting period for receiving the reported CQI index [Yasu, ¶76-¶77]).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Sun, in view of Park, indicating a method and system of receiving reference signals to determine channel quality and adjust communication parameters to meet a target BLER, with the teachings of Yasu which teaches determining a CQI reporting timeline based on the BLER target. The resulting benefit of the combination would have been the allow for greater control over the consumption of resources needed by the additional signaling used for reporting in view of the benefits of increased awareness of channel conditions.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sun, in view of Park and Yasu as applied to claim 11 respectively above, and further in view of Jersenius et al. US 2011/0134780 (hereinafter Jersenius).

Regarding claim 12, Sun, in view of Park and Yasu teaches the base station of claim 11, wherein the CQI reporting is performed according to a reporting timeline [Yasu, ¶76-¶77]; but it does not teach wherein the reporting timeline is a longer timeline when the BLER target is lower, or wherein the reporting timeline is a shorter timeline when the BLER target is higher.
However, Jersenius teaches wherein the reporting timeline is a longer timeline when the BLER target is lower, or wherein the reporting timeline is a shorter timeline when the BLER target is higher. (increasing the quantity of CQI reports for a period are beneficial when the BLER is high and above a preset threshold value [Jersenius ¶23]).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Sun, in view of Park and Yasu, indicating a method and system of receiving reference signals to determine channel quality and adjust communication parameters to meet a target BLER, with the teachings of Jersenius which teaches determining a CQI reporting timeline based on the BLER target. The resulting benefit of the combination would have been the allow for greater control over the consumption of resources needed by the additional signaling used for reporting in view of the benefits of increased awareness of channel conditions such that when channel conditions are optimized the additional overhead may be minimized and throughput may be maximized.
Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has conducted a search of the available patent and non-patent literature and was not able to find any prior art which teaches either solely or in combination with another reference the combination of claimed features found claims 13-14 including all other intervening claims and the independent parent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467